DETAILED ACTION
Applicant’s response, filed 14 Dec. 2021 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Dec. 2021 has been entered.

Status of Claims
It is noted that Applicant’s claim amendments are relative to the proposed claim amendments entered 18 Oct. 2021, which were not entered in the advisory action mailed 09 Nov. 2021. While the claims are being examined herein, future claim amendments should be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. See 37 CFR 1.121(c).
Claims 1-20 are pending.
Claims 1-20 are rejected. 

Priority
The effective filing date of the claimed invention is 03 Nov. 2017.

Claim Interpretation
Claims 2, 9, and 16 recite “a target content identifier”. Applicant’s specification at para. [0051] provides examples of a target content identifier, including an identification of a taxonomy, nucleic acid sequence, and/or set of nucleic acid sequences associated with content sought to be avoided in a given sample”. Accordingly, a target content identifier is interpreted to mean an identifier associated with content in a given sample.
Claim 8 recites a “computer readable storage medium”. The specification discloses the computer readable storage medium “is not to be construed as being transitory signals, per se…”, and further provides examples of non-transitory computer readable storage medium [0063]. Therefore the computer readable storage medium is interpreted to be a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.

Claims 1, 8, and 15, and claims dependent therefrom recite “…wherein a first region of a paired-end metagenomic read is associated with one or more first probabilistic scores and a second region of the paired-end metagenomic read is associated with one or more second probabilistic scores” and “generating an output comprising one or more identifications and a final probability score for each of the identifications for the more probable region based at least in part upon the probabilistic score for each of the associated nodes of the more probable region”. Applicant’s specification at para. [0003]-[0004] discloses generating a probabilistic score for each of the associated nodes per metagenomic read, and at para. [0037]-[0038] and FIG. 3A-3B discloses that for a metagenomic read, a set of read fragments are matched in a database, an associated node are identified for each of these read fragments of the metagenomic read, and then a probabilistic score is assigned to each node (i.e. each region/fragment of a metagenomic read is assigned a single probabilistic score). However, Applicant’s specification does not disclose assigning a single region/fragment of a read to more than one node on the taxonomy tree, and thus generating more than probabilistic score for a single region of a read, as encompassed by the claims. Similarly, Applicant’s specification does not disclose generating an output comprising more than one identification for the more probable region/fragment based on each of the associated nodes of the more probable region, given Applicant’s specification only discloses a single associated node per region/fragment of a read, which corresponds to a single identification, or node, on the taxonomy tree.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein a first region of a paired-end metagenomic read is associated with one or more first probabilistic scores and a second region of the paired-end metagenomic read is associated with one or more second probabilistic scores” and “generating an output comprising one or more identifications and a final probability score for each of the identifications for the more probable region based at least in part upon the probabilistic score for each of the associated nodes of the more probable region” recited in claims 1, 8, and 15 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-20 under 35 U.S.C. 112(b) in the Office action mailed 15 Sept. 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “…comparing the plurality of paired-end metagenomic reads…to identify a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads and the plurality of gene sequences…; filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation”. It’s unclear if each read match corresponds to a matching portion between a metagenomic read and the plurality of gene sequences, or if a read match is intended to comprise a plurality of matching portions between the read and the gene sequences in the database. If Applicant intends for each read match to comprise multiple matching portions, it’s unclear if the filtering step intends to filtering entire reads (e.g. a read match) based on the orientation of all the matching portions within that read match, or if the claims intend to only filter particular matching portions within a read match, but entire reads are not filtered out. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0037]-[0039] and FIG. 3A-B discloses a set of read fragments F for a read, r, are matched in a database D, and then each fragment/matching portion is assigned to a node in the taxonomy tree; similarly, Applicant’s specification at para. [0003]-[0004] and Fig. 3A-B discloses generating a probabilistic score for each associated node per metagenomic read. Applicant’s specification further provides support for generating a probabilistic score for each associated node per metagenomic read ([0003]-[0004]). However, Applicant’s specification does not provide support for identifying multiple nodes for a single matching portion of a read, and similarly generating a plurality of probability scores for two or more regions of a single matching portion; therefore, for purpose of examination, the claims are interpreted to require identifying a set of read matches, with each read match corresponding to a read and comprising the matching portions such that multiple nodes can be identified per read (e.g. one per matching portion of the read), and similarly probabilistic scores can be generated for two or more regions of an acceptable read match (e.g. two or more matching portions of a read). Clarification is requested.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “…generating for two or more regions of an acceptable read match…, wherein a first region of a paired-end metagenomic read is associated with one or more first probabilistic scores and a second region of the paired-end metagenomic read is associated with one or more second probabilistic scores…”. It’s unclear if the “paired-end metagenomic region” associated with the first and second one or more probabilistic scores of the first and second region, respectively, is intended to refer to the acceptable read match with two or more regions for which the plurality of probabilistic scores were generated, or if this paired-end metagenomic read can be any paired-end metagenomic read of the plurality of paired-end metagenomic read. As such, the metes and bounds of the claims are unclear. For purpose of examination, the paired-end metagenomic read is interpreted to refer to the acceptable read match for the plurality of probabilistic scores are generated. 
Claims 1, 8, and 15, and claims dependent therefrom are indefinite for recitation of “…identifying, for each acceptable read match, one or more associated nodes on a taxonomy tree; generating, for two or more regions of an acceptable read match, a plurality of probabilistic scores, each associated with an associated node of the taxonomy tree..”. Given the broadest reasonable interpretation of the claim only requires identifying one associated node on a taxonomy tree for each acceptable read match, but then recite generating a plurality of probabilistic scores that are each associated with an associated node (i.e. one node), it’s unclear if the claims intend to only require generating a single probabilistic score when only one associated node is identified for the acceptable read match, if the claims intend to require that two or more associated nodes are identified for each acceptable read match such that the claims require generating a plurality (e.g. at least two) probabilistic scores for an acceptable read match, or if the claims intend to require generating at least two probabilistic scores to the same associated node. If Applicant intends for there to only be a single probabilistic score in cases where there is one associated node for the acceptable read map, then it’s further unclear if the subsequent steps of selecting the more probable region of the first region and the second region (interpreted above to refer to regions within the acceptable read match) and generating an output comprising identifications for the more probable region, given the selection of a more probable region would require at least two probabilistic scores (and thus at least two nodes for the acceptable read match), or if these limitations are intended to be contingent on identifying more than one associated node for an acceptable read match, and thus not required under the broadest reasonable interpretation of the claim (see MPEP 2111.04). As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification provides support for generating a probabilistic score for each associated node per metagenomic read ([0003]-[0004]), and thus does not provide support for generating two probabilistic scores for a single node of a read. Therefore, for purpose of examination, to be consistent with Applicant’s specification, in embodiments in which only a single node is identified for an acceptable read match, the step of generating a plurality of probabilistic scores, each associated with an associated node, is not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04 II. However, in the interest of compact prosecution, embodiments in which multiple nodes are identified are examined in the rejection of the claims under 35 U.S.C. 103 below.
Claims 3, 10, and 17 are indefinite for recitation of “…comparing…the probabilistic score of an associated node corresponding to the target content…”. There is insufficient antecedent basis of “the probabilistic score of an associated node” in the claim because, as discussed above regarding claim 1, in cases in which one associated node is identified for an acceptable read match, it’s unclear if the claims intend to require generating, for two or more regions of the acceptable read match, a plurality of probabilistic scores for that single node, or if each of the probabilistic scores are intended to be assigned to different associated nodes such that only a single probability score is generated in cases where a single associated node is identified. Therefore, Applicant intends for claim 1 to involve generating a plurality of probabilistic scores for a single associated node in embodiments where there is one identified associated node, then it’s further unclear which probabilistic score of an associated node of the plurality of probabilistic scores for a single node, claim 3 refers to. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 3 is interpreted to involve comparing any probabilistic score of an associated node corresponding to the target content.
Claim 8, and claims dependent therefrom, are indefinite for recitation of “A computer program product…comprising: a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: performing a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomic reads…”. However, a processing circuit is not capable of physically sequencing a sample. Therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a product and a process, and rendering the claim indefinite. See MPEP 2173.05(p). To overcome the rejection, the claims can be amended to recite that the processing circuit that executes the instructions is in communication with a sequencer. 
Claim 15, and claims dependent therefrom, are indefinite for recitation of “A processing system…, the system comprising: a sequencer; a processor in communication with one or more types of memory, the processor configured to perform a method comprising: performing a sequencing routine to sequence a sample…”. However, a processor in communication with one or more types of memory is not capable of physically sequencing a sample; while the system also includes a sequencer that can perform the sequencing, the processor is not in communication with the sequencer. Therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). To overcome the rejection, the claim can be amended to recite that the processor is in communication with the sequencer, in addition to the one or more types of memory.

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 at pg. 9, para. 5 to pg. 10, para. 1 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 8, and 15 being representative) is directed to a method, product, and system for identifying content in a metagenomics sample. Therefore, the instantly claimed invention falls into one of the four statutory categories.  [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation, such that only read matches in which read pairs are facing inwards towards each other or outwards from each other are retained, wherein the retained matches define a set of acceptable read matches;
identifying, for each acceptable read match, one or more associated nodes on a taxonomy tree;
generating, for two or more regions of an acceptable read match, a plurality of probabilistic scores, each associated with an associated node, wherein a first region of a paired-end metagenomics read is associated with one or more first probabilistic scores and a second region of the paired-end metagenomic read is associated with one or more second probabilistic scores; 
selecting the more probable region of the first region and the second region for read classification; and
generating an output comprising a plurality of identifications and a final probability score for each of the identifications based at least in part upon the probabilistic score for each of the associated nodes of the more probable region.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the above identified limitations fall under the mental process grouping of abstract ideas. The step of determining an orientation of a match (e.g. facing inwards or outwards) and filtering read matches based on said orientation amounts to merely analyzing the orientation of a read and comparing the orientation to a desired orientation to determine whether or not to filter the match. Identifying one or more nodes on a taxonomy tree for each read match further involves performing data comparisons to match each read match with a sequence on a node of a tree, which can be practically performed in mind. Generating a plurality of probabilistic scores for two or more regions of an acceptable read match, including a first region and a second region associated with one or more first and second probabilistic scores respectively, selecting the more probable region, and then generating a final probability score based on the probabilistic scores for each node are mere data analysis steps which are recited at a high level of generality such that they could be practically performed in the human mind. See MPEP 2106.04(a)(2) III. Other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
In addition, the steps of generating a plurality of probabilistic scores for associated nodes of an acceptable read match and generating a final probability score based upon the probabilistic score for each of the associated nodes of the more probable region recite mathematical calculations. Specifically, generating a probabilistic score and a final probability score amounts to a textual equivalent to performing mathematical calculations (e.g. calculating a probability). Therefore, these limitations recite a mathematical concept.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 further recite an abstract idea. Dependent claims 3, 10, and 17 further recite the mental process of analysis of comparing the probabilistic score to the associated tolerance threshold, and generating a positive target content based on determining the probabilistic score exceeds the tolerance threshold. Dependent claim 4, 11, and 18 further recite the mental process of comparing a second portion of the plurality of metagenomics reads to the genomic database, identifying a second plurality of associated nodes, and generating a supplemental probabilistic score for each of the second associated nodes. Dependent claims 6, 13, and 20 further recite the mental process of building a metagenomics profile, comparing the metagenomics profile to a pre-determined baseline profile, and identifying an unexpected community variation based on the comparison. Dependent claims 7 and 14 further recite the mental process of repeating the comparison of the metagenomics reads to the plurality of gene sequences until a threshold accuracy is achieved. Therefore, claims 1-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory; and
a computer readable storage medium.
The additional elements of claims 2-3,9-10, and 16-17 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17).
A processor, memory, computer readable storage medium, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
The additional elements of claims 1, 8, and 15 further include:
performing, by a processor, a sequencing routine to sequence a sample to a generate a plurality of paired-end metagenomics reads; and
comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads and the plurality of gene sequences, wherein the matching portions comprises varying read lengths without the use of overlapping k-mers of predefined length.
The additional element of claims 5, 12, and 19 include:
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample.
Performing a paired-end sequencing routine to generate a plurality of paired-end metagenomics reads from an environmental sample, a food sample, or a human tissue or fluid sample and then comparing the metagenomic reads to a database comprising genomes to obtain read matches of varying lengths only serves to collect data for use by the abstract idea (e.g. obtaining read matches for classification), which is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to mere instructions to apply an exception on a generic computer and/or amount to insignificant extra-solution activity, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory; and
a computer readable storage medium.
The additional elements of claims 2-3,9-10, and 16-17 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17).
The additional elements of a processor, memory, computer readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claims 1, 8, and 15 further include:
performing, by a processor, a sequencing routine to sequence a sample to a generate a plurality of paired-end metagenomics reads; and
comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads and the plurality of gene sequences, wherein the matching portions comprises varying read lengths without the use of overlapping k-mers of predefined length.
The additional element of claims 5, 12, and 19 include:
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample.
The additional elements of performing paired-end sequencing on an environmental sample is well-understood, routine, and conventional. This position is supported by Thomas et al. (Metagenomics- a guide from sampling to data analysis, 2012, Microbial Informatics and Experimentation, 2:3, pg. 1-12; previously cited). Thomas et al. reviews the field of metagenomics (Abstract), which includes sequencing a sample (Figure 1), including environmental samples (pg. 1, col. 1, para. 1; pg. 2, col. 1, para. 2), and that the sequencing can be paired-end sequencing (pg. 4, col. 1, para. 1). Thomas et al. further shows after sequencing, the data is analyzed using software and stored (Figure1; pg. 5, col. 2, para. 3), which shows the sequencing is performed in combination with a computer.  Therefore, the additional elements of performing paired-end sequencing on an environmental sample, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
Furthermore, the additional element of comparing metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify read matches comprising portions between the reads and the gene sequences of varying lengths, without the use of overlapping k-mers of predefined length is well-understood, routine, and conventional. This position is supported by Breitwieser et al. (A review of methods and databases for metagenomic classification and assembly, 2017, Briefings in Bioinformatics, pg. 1-15; Pub. Date: 23 Sept. 2017; newly cited). Breitwieser reviews methods for metagenomic classification (Abstract), and discloses classification methods involve sequencing DNA extracted from a microbiome sample and then comparing the reads to a database comprising genomes of multiple organisms (Figure 1; e.g. assign reads to taxons using GenBank genomes). Breitwieser further discloses comparing reads to a database can involve using k-mer matches and an alternative approach to using fixed k-mers involving using variable-length seeds (i.e. matching portions with varying lengths) (pg. 4, col. 2, para. 3), and further discloses various software that performs these comparisons (Table 3), which require a computer comprising a processor and/or computer program product. Therefore, the additional element of comparing metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify read matches comprising portions between the reads and the gene sequences of varying lengths, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception.
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 14 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant remarks the independent claims not recite “comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads and the plurality of gene sequences, wherein the matching portions comprises varying read lengths without the use of overlapping k-mers of predefined length”, and the amended claim limitation cannot be practically performed entirely in a human’s mind, even if aided with pen and paper, and that sequencing genome fragments is incredibly complex resulting in enormous datasets  (Applicant’s remarks at pg. 10, para. 6 to pg. 11, para. 1-2).
This argument is not persuasive. The amended limitation regarding the comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms no longer recites a mental process, and instead is treated as an additional element under step 2A, prong 2 and step 2B of the above analysis. However, the step of comparing the reads to the gene sequences does not integrate the recited judicial exception into a practical application or amount to significantly more than the recited judicial exception under step 2A, prong 2 and step 2B, respectively, for the reasons discussed in the above rejection. 
Regarding the step of performing a sequencing routine, this limitation is not considered part of the recited judicial exception, and instead is considered as an additional element of the claim under Step 2A, Prong 2 and Step 2B of the above analysis. Even though the step of performing a sequencing routine cannot be practically performed in the mind, this does not preclude the claim from reciting other limitations that can be practically performed in the mind. Under the broadest reasonable interpretation of the claim, the claims only require identifying a set of read matches (e.g. two read matches); therefore, even if the claims required generating a massive number of sequence reads, the subsequent analysis only requires using two read matches that are used later in the claim for identifying associated nodes and probabilistic scores; therefore, the steps do not require analyzing an enormous data set, and the step can be practically performed in the mind.

Applicant remarks that the claims provide an improvement to sequencing technology by allowing the sequencing of a wider range of samples, allowing for the full detection of undesired content in a single sequencing routine, and allowing for accurate characterization even for “dirty” samples having a high degree of contamination, given laboratory-only based methods such as culture-based or rapid PCR tests could be unworkable if a target content is too high (Applicant’s remarks at pg. 11, para. 4 to pg. 12, para. 1).
This argument is not persuasive. Regarding the asserted improvement of allowing the sequencing of a wider range of samples and reducing sequencing time, Applicant has not provided a technical explanation for how the instant invention allows for sequencing a larger variety of samples or how the invention reduces the time it takes to sequence a sample. Paragraphs [0026] of Applicant’s specification discloses that embodiments of the invention can incur significant time and cost savings over conventional method, including culture-based tests or rapid PCR tests, by enabling the detection of all undesired content with the performance of a single sequencing routine (e.g. rather than multiple culture-based tests or rapid PCR tests); however, Applicant’s specification does not provide an explanation for how the claimed invention improves sequencing technology by reducing the time it takes to sequence a sample or allowing for sequencing a wider range of samples. 
Further regarding the alleged improvements from classifying dirty samples using sequencing information without lengthy culturing periods, including allowing for the full detection of undesired content in one sequencing routine, MPEP 2106.05(a) states an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. In this case, classifying samples using sequencing, rather than PCR or culture-based methods, is well-known in the art; for example, Wood et al. (Kraken: ultrafast metagenomics sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12; previously cited) discloses a program for assigning taxonomic labels to metagenomics DNA sequences obtained by sequencing (Abstract), and further discloses other programs used for sequencing classification of sequencing data, including MEGAN, HymmBL, and Naïve Bayes Classifier (pg. 2, col. 2, para. 3; Table 1). Therefore, sequencing samples for characterization, including sequencing dirty samples, the asserted time and cost savings, and the ability to detect all undesired content associated with using sequencing compared to culture-based tests or rapid-PCR tests, does not represent an improvement to technology.

Applicant remarks the inventions metagenomics sequencing architecture presents a solution to a technical problem associated with conventional classification systems, which is the prevalence of misclassifications and the relaxation of fixed k-mer lengths associated with conventional systems, and the present platform results in a lower number of misclassified identifications and generated four times the number of reads to the specific substrain (Applicant’s remarks at pg. 12, para. 2).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Therefore, improvements in the classification accuracy and assigning more reads to a specific substrain amounts to an improvement in the abstract idea itself (e.g. improvements in classification), which does not represent an improvement to technology.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 7-10, 12, 14-17, and 19  under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; previously cited) and Osborne et al. (CA 2977548 A1; Pub. Date: 2016 Oct. 27; previously cited) in the Office action mailed 15 Sept. 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.
The rejection of claims 4, 11, and 18 under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18; previously cited) in the Office action mailed 15 Sept. 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.
The rejection of claims 6, 13, and 20 under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102; previously cited) in the Office action mailed 15 Sept. 2021 has been withdrawn in view of claim amendments received 14 Dec. 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; previously cited), Osborne et al. (CA 2977548 A1; Pub. Date: 2016 Oct. 27; previously cited), and Kielbasa et al. (Adaptive seeds tame genomic sequence comparison, 2011, Genome Research, 21, pg. 487-493; newly cited).This rejection is newly recited and necessitated by claim amendment. 
Regarding claims 1, 8, and 15, Wood et al. shows a method for metagenomic sequence classification, Kraken, which includes the following steps. 
Wood et al. shows receiving paired-end metagenomic reads from saliva samples (pg. 5, col. 2, para. 3; pg. 11, col. 2, para. 3-4, e.g. reads from the Human Microbiome Project are paired-end reads), and comparing the paired-end metagenomic reads to gene sequences of a database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between the paired-end metagenomic reads and the gene sequences (pg. 2, Col. 1, Par. 3; pg. 8, Col. 2, Par. 2-3; Figure 1, e.g. K-mer to LCA mapping in pre-computed database; pg. 11, col. 2, para. 2, e.g. database made from complete bacterial, archaeal, and viral genomes).
Wood et al. shows, for each read with matching portions identifying a node for each matching portion (i.e. one or more nodes) in a taxonomy tree (Figure 1, e.g. each matching portion in the read is mapped to a node in a taxonomy tree).
Wood et al. shows generating a weight for each of the nodes (i.e. a plurality of probabilistic scores), each associated with an associated node, corresponding to two or more regions of a read match (Fig. 1; pg. 8, col. 1, para. 3, e.g. a probabilistic score is assigned to each matching portion of the read match), such that a first region of the read match (e.g. a first matching portion) is associated with a first probabilistic score and a second region of the read match (e.g. a second matching portion) is associated with a second probabilistic score (Figure 1, e.g. see red k-mer mapped to red-node and orange k-mer mapped to orange node). 
Wood et al. shows classifying the read based on the highest scoring root-to-leaf path in the taxonomy tree by calculating the sum of all node weights (e.g. each node matched to a k-mer/portion of a read) in each path and choosing the path with the maximum score (i.e. the subset of all nodes within this maximum path are selected) (pg. 8, col. 1, para. 3; Figure 1); thus, Wood et al. shows selecting the more probable regions of the read from the less probable region for read classification (Figure 1, e.g. purple -> blue -> orange path is selected and used for classification and red node is not used for classification).
Wood et al. shows outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) based on the sum of all node weights (i.e. probabilistic scores) along the path associated with the label, including the label corresponding to the path with the maximum score (i.e. for the more probable region) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 2, 9, and 16, Wood et al. shows assigning (i.e. receiving) the label corresponding to the leaf of the highest scoring root-to-leaf path) (i.e. a target content identifier) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 3, 10, and 17, Wood et al. shows using (i.e. receiving) a lower bound of 0.65 for genus-level confidence (i.e. a tolerance threshold for the target content) (pg. 2, col. 2, para. 3). Wood et al. further shows confidence scores can be compared to the lower bound (pg. 2, col. 2, para. 4) and Wood et al. shows generating classifications (i.e. a positive content result) based on determining that the confidence score is above the lower bound (i.e. exceeds the associated tolerance threshold) (pg. 2, col. 2, para. 4).
Regarding claims 5, 12, and 19, Wood et al. shows the metagenomic reads were derived from human saliva (i.e. a human fluid sample).
Regarding claims 7 and 14, Wood et al. shows repeating the method, which includes identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the gene sequences (Table 1; pg. 8, col. 1, para. 3), with various confidence thresholds and assessing the precision (i.e. accuracy) of the classifications, and using the confidence threshold associated with the highest precision (pg. 10, col. 2, para. 2).

Wood et al. does not show the following limitations:
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show a computer readable storage medium with instructions for the method and a processor in communication with memory. However, Wood et al. shows that the method (e.g. Kraken) is written in software (pg. 11, col. 2, para. 4), which necessarily requires a suitably programmed computer with a processor in communication with memory and a computer readable storage medium with instructions for the method. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.

Regarding claims 1, 8, and 15, Wood et al. does not explicitly show performing, by a processor, a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomics reads.. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Osborne et al.
Regarding claims 1, 8, and 15, Osborne et al. shows a method system for taxonomic classification (para. [0002]), which includes a system comprising a processor in communication with a sequencer that performs sequencing reactions to produce sequencing data ([0015]; Claims 66-67).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Wood et al. to have used a processor in communication with a sequencer to sequence a sample and performed a sequencing routine to generate the sequencing reads, as shown by Osborne et al. ([0015]; Claims 66-67). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Osborne et al. to provide the sequencing data required by the method of Wood et al. (pg. 5, col. 2, para. 3). This modification would have had a reasonable expectation of success because Wood et al. shows the method is implemented via computer (pg. 11, col. 2, para. 4), which can be configured to communicate with a sequencer, as shown by Osborne ([0015]; Claims 66-67).

Regarding claims 1, 8 and 15, Wood et al. does not show that the matching portions comprise varying read lengths without the use of overlapping k-mers of predefined length. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Kielbasa et al.
Kielbasa et al. discloses a method for comparing sequence reads to reference sequences (Abstract), which involves constructing an index of a target sequence (i.e. a database of gene sequences, and then finding matches of any length between a query and a target sequence (i.e. matching portions of varying length without the use of overlapping k-mers of predefined length) (pg. 487, col. 1, para. 4; pg. 491, col. 1, para. 5-7 to pg. 491, col. 2, para. 1). Kielbasa et al. further discloses that these adaptive, variable length seeds (i.e. matching portions) offer a significant advantage over fixed length seeds (e.g. a k-mer) by allowing for the handling of repetitive regions of complex genomes and reducing computation time by 10- to 100-fold (pg. 491, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of comparing the metagenomic reads to gene sequences of a genomic database of Wood et al. to have identified read matches comprising matching portions of varying lengths without the use of overlapping k-mers of predefined length, as shown by Kielbasa et al. (pg. 487, col. 1, para. 4; pg. 491, col. 1, para. 5-7 to pg. 491, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Kielbasa et al. in order to improve alignments to complex genomes and to reduce computation time of the comparison, as shown by Kielbasa (pg. 491, col. 1, para. 2). This modification would have had a reasonable expectation of success because the method of Wood et al. utilizes matching portions of reads and a target/reference sequence, and thus the method of identifying matching portions between two sequences of Kielbasa et al. would be applicable to the method of Wood et al. 

Further regarding claims 1, 8, and 15, Wood et al. does not show filtering the set of read matches by retaining only those read matches where the matching portions have a same defined orientation, the predefined orientation comprising inward from 5’ and 3’ ends of a paired-end read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Minikel.
Regarding claims 1, 8, and 15, Minikel overviews forward and reverse reads in paired-end sequencing, and shows that if conventional paired-end sequence is used, reads are supposed to align in a forward-reverse (FR) position so they are pointed toward each other (i.e. face inward), and if they instead align RF (i.e. they are pointing away from another), FF, or RR, this indicates the reads aligned incorrectly (pg. 2, para. 1-3). Minikel further shows flagging read pairs that don't align FR as "not a proper pair", which shows filtering matches based on the orientation of each match.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of the plurality of associated nodes, shown by Wood et al., to have filtered matches based on the orientation of each match, wherein the orientation comprises inward from the ends of the paired-end reads, as shown by Minikel et al. (pg. 2, para. 1-3). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Minikel et al. to remove incorrectly aligned reads when using paired-end read data, as shown by Minikel et al. (pg. 2, para. 1-3). This modification would have had a reasonable expectation of success because Wood et al. also uses paired-end read data (pg. 11, col. 2, para. 2-3), such that the method of Minikel et al. is applicable to the sequencing reads of Wood et al.

Regarding claims 3, 10, and 17, Wood et al. does not explicitly show that the lower bound (i.e. tolerance threshold) and using the lower bound to generate a classification of the target content if the final probability score exceeds the threshold is used in the Kraken method. However, Wood et al. shows discarding classifications below the lower bound can be used to discard low-confidence predictions and improve accuracy (pg. 2, col. 2, para. 4).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kraken method of Wood et al. to have used a tolerance threshold for the target content identifier, compared the final probability score for the target content to the associated tolerance threshold, and determining a positive classification if the final probability score is higher than the tolerance threshold, as shown by Wood et al. (pg. 2, col. 2, para. 4). One of ordinary skill in the art would have been motivated to combine the various methods disclosed by Wood et al. in order to discard low-confidence predictions and improve accuracy of the Kraken method, as shown by Wood et al. (pg. 2, col. 2, para. 4). This modification would have had a reasonable expectation of success because Wood et al. shows Kraken also uses final probability scores (e.g. a confidence score), which could be similarly filtered by a threshold. 

Regarding claims 7 and 14, Wood et al. does not explicitly show that the repeating the step of identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the plurality of gene sequences until a threshold accuracy is achieved is used in the Kraken method. However, Wood et al. shows that adjusting the confidence threshold and repeating the procedure resulted in an increased sensitivity and precision of classification (pg. 10, col. 2, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kraken method of Wood et al. to have repeated the comparison of the plurality of metagenomic reads to the genomic database until a threshold accuracy is achieved, as shown by Wood et al. (pg. 10, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the various methods of Wood et al. to improve the sensitivity and precision of the classifications in the Kraken method by determining an appropriate threshold, as shown by Wood et al. (pg. 10, col. 2, para. 2).  This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of repeating the Kraken method already shown by Wood et al. 
Furthermore, repeating the method shown by Wood et al. until a desired (i.e. threshold) accuracy is achieved amounts to routine experimentation which is not sufficient to distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A. Therefore the invention is prima facie obvious.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, Osborne et al. ,and Kielbasa et al., as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 4, 11, and 18, Wood et al. in view of Minikel, Osborne, and Kielbasa et al., as applied to claims 1, 8, and 15 above, does not show comparing a second portion of the plurality of metagenomic reads to the genomic database; identifying, by the processor, a second plurality of associated nodes; and generating, by the processor, a supplemental probabilistic score for each of the second plurality associated nodes per metagenomic read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Koslicki et al. 
Regarding claims 4, 11, and 18, Koslicki et al. shows a method for metagenomic profiling which includes using multiple k-mer sizes of the sample DNA (i.e. more than one portion) and reference database (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). Koslicki et al. further shows that using more than one k-mer length allows one to distinguish between an organism that is identical to e reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency (pg. 5, para. 2; pg. 11, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, computer program product, and system made obvious by Wood et al. in view of Minikel, Osborne et al., and Kielbasa et al., as applied to claims 1, 8, and 15 above, to have repeated the steps shown by Wood et al. of comparing reads to the genomic database, identifying associated nodes, and generating a second probabilistic score for the nodes, for a second k-mer size (i.e. portion), as shown by Koslicki et al. (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. Minikel, Osborne et al., and Kielbasa et al. with the method of Koslicki et al., to distinguish between an organism that is identical to the reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency, as shown by Koslicki et al. (pg. 5, para. 2; pg. 11, para. 7). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would have been capable of repeating the process shown by Wood et al, and because Wood et al shows the value for k for the k-mers is user-modifiable (pg. 2, col. 2, para. 1). Therefore, the invention is prima facie obvious.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, Osborne et al., and Kielbasa et al., as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 6, 13, and 20, Wood et al. shows building a metagenomic profile based on the saliva microbiome reads (i.e. metagenomic reads). (Figure 4; pg. 5, col. 2, para. 3 to pg. 6, col. 1, para. 1).
Regarding claims 6, 13, and 20, Wood et al. in view of Minikel, Osborne et al., and Kielbasa et al., as applied to claims 1, 8, and 15 above, does not explicitly show comparing the metagenomic profile to a pre-determined baseline profile; and identifying, by the processor, an unexpected community variation based at least in part upon the comparison. However, Wood et al. suggests this limitation by suggesting using Kraken to identify contaminant sequences within a sample (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Karlsson et al.
Regarding claims 6, 13, and 20, Karlsson et al shows comparing a metagenomic profile of women with diabetic glucose control to a metagenomic profile of women with normal glucose control (i.e. a predetermined baseline profile) (Abstract; pg. 99, col. 2, para. 2-4). Karlsson et al. further shows identifying 26 clusters to be differentially abundant between the two groups (i.e. an unexpected community variation) (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). Karlsson et al. further shows that the variations in the metagenomic profiles between the two groups can be used to identify women with a diabetes-like metabolism (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method, computer program product, and system made obvious by Wood et al. in view of Minikel, Osborne et al., and Kielbasa et al., as applied to claims 1, 8, and 15 above, to have compared the metagenomic profile of Wood et al. to a baseline profile and identified an unexpected community variation based on the comparison, as shown by Karlsson et al. (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). One of ordinary skill in the art would have been motivated to combine the method of Wood et al., Minikel, Osborne et al., and Kielbasa et al. with the method of Karlsson et al. to identify women with diabetes-like metabolism, as shown by Karlsson et al (Abstract) or to identify contaminant sequences within a sample, as suggested by Wood et al. (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of comparing two metagenomic profiles. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 14 Dec 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Wood, Minikel, Osborne, Koslicki, and Karlsson alone, or in any combination do not teach or fairly suggest the newly amended limitation of “comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions…, wherein the matching portions comprise varying read lengths without the use of overlapping k-mers of predefined length” because Wood teaches that Kraken uses k-mers of pre-defined length for matching (Applicant’s remarks at pg. 13, para. 1-3).
This argument is not persuasive because it does not take into account the newly cited reference, Kielbasa which discloses identifying matching portions comprise varying read lengths without the use of overlapping k-mers of predefined length when comparing a sequence to a reference sequence (pg. 487, col. 1, para. 4 to col. 1, para. 1), as discussed in the above rejection.

Applicant remarks that with respect to generating probabilistic scores for each of the associated nodes of a taxonomy tree, Wood teaches that in the classification tree, each node has a weight equal to the number of k-mers in the sequence associated with the node’s taxon, and at the core of Kraken is a database that contains records consisting of a k-mer and the LCA of all organisms whose genomes contain that k-mer, and thus the Kraken approach is inextricably tied to the use of k-mers of fixed length, and Wood cannot fairly contemplate comparing the paired-end metagenomic reads to gene sequences in a database to identify read matches with matching portions of varying read lengths without the use of overlapping k-mers of predefined length (Applicant’s remarks at pg. 13, para. 4 to pg. 14, para. 1).
This argument is not persuasive. As discussed in the above rejection, Wood et al. discloses comparing paired-end metagenomic reads to gene sequences of a database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions (e.g. the k-mers) between the paired-end metagenomic reads and the gene sequences (pg. 2, Col. 1, Par. 3; pg. 8, Col. 2, Par. 2-3; Figure 1, e.g. K-mer to LCA mapping in pre-computed database; pg. 11, col. 2, para. 2, e.g. database made from complete bacterial, archaeal, and viral genomes). While, Wood et al. does not disclose that these matching portions have varying lengths and are obtained without the use of k-mers of pre-defined length, as discussed above,  Kielbasa et al. discloses this limitation. Kielbasa et al. discloses constructing an index (i.e. a database) of a target sequence (pg. 491, col. 2, para. 3-4), and then comparing reads to this index to identify seeds of various lengths (i.e. matching portions of varying lengths) without the use of fixed-length k-mers (pg. 491, col. 1, para. 5-7), resulting in a set of read matches with matching portions. Furthermore, while Wood et al. does utilize the frequency of the k-mers associated with a node’s taxon (Figure 1), the seeds of various lengths, as those disclosed in Kielbasa et al., could also be assigned to a specific taxon, or node, and thus the frequencies of the seeds for each node could still be obtained and used according the Kraken in method. For instance, Wood et al. discloses that any given “k” length k-mer can be used in the kraken method (pg. 2, col. 1, para. 3), such that the method is not restricted to determining frequencies of only a specific length of k-mers/matches. As such, the modification of Wood et al. with the method of Kielbasa et al. would have a reasonable expectation of success.

Applicant’s remarks that the claimed probabilistic approach leveraging low probabilistic scores to indicate the presence of chimeric reads or organisms, offers several advantages of the fixed k-mer approach underlying the Kraken characterization method by resulting in a lower number of misclassified identifications relative to Kraken (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. Regarding the claimed probabilistic approach offering several advantages over the approach of Kraken (e.g. of Wood et. al.),  including lower misclassified identifications, the courts have found the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). Given Wood et al. in combination with Minikel, Osborne et al., and Kielbasa et al. disclose each of the limitations recited in independent claim 1, any advantage of the invention of claim 1 would flow naturally from the teachings of Wood et al. in view of Minikel, Osborne et al, and Kielbasa et al.

Applicant remarks that Minikel, Osborne, Koslicki, and Karlsson do not cure these defects, and thus Wood, Minikel, Osborne, and Karlsson fail to disclose each and every element of amended independent claim 1, and that independent claims 8 and 15 have been similarly amended and are allowable for the same reasons (Applicant’s remarks at pg. 14, para. 3). Applicant further remarks the dependent claims are allowable for the same reasons discussed above for claims 1, 8, and 15 (Applicant’s remarks at pg. 14, para. 4).
This argument is not persuasive for the same reasons discussed above regarding claim 1.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631